654 S.E.2d 249 (2007)
CAPPS
v.
NW SIGN INDUSTRIES et al.
No. 383P05-2.
Supreme Court of North Carolina.
November 8, 2007.
David P. Ferrell, Raleigh, Norman W. Shearin, Jr., Kitty Hawk, for NW Sign Industries, et al.
Richard E. Fennell, for Alan Capps.
The following order has been entered on the motion filed on the 8th day of October 2007 by Plaintiff to Seal Response to Defendants' Petition for Discretionary Review:
"Motion Denied by order of the Court in conference this the 8th day of November 2007."